PER CURIAM.
We affirm appellant’s conviction. However, we reverse the sentence imposed by the trial court. The trial court incorrectly scored appellant's violation of probation as a prior record conviction. The violation of probation should have been scored as the primary offense because it was an offense pending before the court at the time of the sentencing. Rule 3.701(d)(4), Fla.R.Crim.P. See also State v. Salsberry, 487 So.2d 402 (Fla. 5th DCA 1986); Bradley v. State, 480 So.2d 647 (Fla. 2d DCA 1985), cause dismissed, 486 So.2d 595 (Fla.1986) and Hallback v. State, 479 So.2d 865 (Fla. 5th DCA 1985).
AFFIRMED IN PART; REVERSED IN PART and REMANDED FOR RESEN-TENCING.
DELL, WALDEN and GUNTHER, JJ., concur.